DETAILED ACTION
Status of the claims:  Claims 94-113 are currently pending.
Priority:  This application is a CON of 17/143,821 01/07/2021
17/143,821 is a CON of 15/049,946 02/22/2016 PAT 10888547
15/049,946 is a CON of 14/994,489 01/13/2016 ABN
14/994,489 is a CON of 13/511,768 01/24/2013
13/511,768 is a 371 of PCT/US2010/057952 11/24/2010
PCT/US2010/057952 has PRO 61/264,748 11/27/2009.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 94-113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10888547. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims methods of treating a patient with Gaucher disease according to CYP2D6 metabolizer status (claim 1: “A method of treating a human patient with Gaucher disease … assessing said patient … through CYP2D6 genotyping, as being a poor, intermediate, or extensive CYP2D6 P450 metabolizer”) which anticipates the instant claims.  Furthermore, one of ordinary skill in the art would have considered metabolizer status in optimizing dosing as claimed and taught by the patent such that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Similarly, the patent discloses X-ray powder diffraction data in identifying the product used in the claimed invention such that one of ordinary skill in the art would have considered the same crystalline form and arrive at the claimed invention.  
Response
Applicant argues that the claimed method steps require hemitartrate salt and differ from the ‘547 patent.  This argument is not persuasive because the patent does claims the hemitartrate salt, for example in claim 2.  The claimed method steps are also the same – i.e. “… administering to said patient an effective amount …”.  None of Applicants arguments are persuasive and the rejection is maintained.

Claims 94-95, 102, and 108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10888544.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims methods of treating a patient with Gaucher disease according to CYP2D6 metabolizer status which would anticipate or render obvious the instant claims because one of ordinary skill in the art would have considered the CYP2D6 metabolizer status in adjusting the effective amount as disclosed by the patent in support of the claims – i.e. Example 1.  Furthermore, one of ordinary skill in the art would have considered metabolizer status in optimizing dosing as claimed and taught by the patent such that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  
Response
Applicant argues that Liu is not available as prior art - which is persuasive as to its removal from this rejection.  However, the ‘544 patent claims the patent claims methods of treating a patient with Gaucher disease according to CYP2D6 metabolizer status (claims 1, 4, 7: “wherein said patient is an extensive CYP2D6 metabolizer”) by administering to a patient an effective amount of eliglustat hemitartrate (claims 3, 6, 9).  Thus, the rejection is maintained as amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 94-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  
Independent claim 94 refers to a patient “who has been assessed as being a poor CYP2D6 P450 metabolizer as determined by CYP2D6 genotyping” which one of skill in the art would find confusing and ambiguous as to whether the scope of the claim steps requires performing “CYP2D6 genotyping” to be infringing of such a claim.  In addition, one of skill in the art would not know what limits are referred to with “a poor CYP2D6 P450 metabolizer”.  Given such language, one of skill in the art would not know unambiguously the metes and of the claims.  Although the specification describes “A ‘poor P450 metabolizer’ carries two mutant alleles, which result in complete loss of enzyme activity” ([0079]), such a description differs from the claim language by the absence of CYP2D6 leaving one of skill in the art without a clear description of whether this is what the claim is referring to.  Similarly, independent claims 102 (intermediate), and 108 (extensive) possess the same confusing and ambiguous language.
Response
Applicant argues no rationale was provided.  This argument is not persuasive because a rationale was provided supra – i.e.  one of skill in the art would find confusing and ambiguous as to whether the scope of the claim steps requires performing “CYP2D6 genotyping” to be infringing of such a claim and what is the meaning of “a poor[/intermediate/extensive] CYP2D6 P450 metabolizer”.  
Applicant also argues that the specification states at [0079] “For the CYP 2D6 gene there are four predicted phenotypes”, thus the claim is unambiguous in the claims meaning of “a poor[/intermediate/extensive] CYP2D6 P450 metabolizer”.  This argument is not persuasive because there is no clear connection among “CYP 2D6 gene” “predicted phenotypes” and the claim language.  Therefore one of skill in the art would not know the metes and bounds of the claims.  This rejection is maintained.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 94-113 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims use the language of one of “a poor CYP2D6 P450 metabolizer”, “an intermediate CYP2D6 P450 metabolizer”, and “an extensive CYP2D6 P450 metabolizer”, however, such language does not appear in the instant specification or in the priority documents.  In addition, one skilled in the art would not know how to evaluate such a condition without specific guidance regarding the ranges or indications for such populations.
The examiner could not locate support for such a new limitation, nor does there appear to be a written description of the limitation in the application as filed.  See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that "[MPEP] § 2163.04 (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.").   There is no literal support for the added limitation and one of skill in the art would not recognize that Applicant possessed the claim scope.  
This rejection is withdrawn as [0078]-[0084] provide sufficient support.


Conclusion
The claims are not in condition for allowance.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639